Campbell, J.
Respondent was charged with murder, and convicted of assault and battery, and sentenced. He brings error on several grounds, the principal one being the illegality of such a finding.
It is certainly a little singular that an assault which is followed by death as its result should be regarded as anything but homicide. If a crime at all it must have been murder or manslaughter, and a verdict clearing a party from that guilt is not in accordance with common sense. Whether it could stand in any case where murder is charged is not very important here, because no rule has ever allowed a less offense to be found unless included in the one charged, and the information before us, while it charges defendant with murder, is in the abbreviated statutory form and does not set out murder by assault, and an assault cannot be held as covered by it as an independent averment.
The judgment must be reversed and the prisoner discharged.
The other Justices concurred.